Case 1:21-cv-00006-CCB Document1 Filed 01/04/21 Page 1 of 40!

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MARYLAND
oes FILED ee _ ENTERED

NORTHERN DIVISION = ENTERED
CLINTON STRANGE, JAN = 4 2021
AT BALTIMORE
Plaintiff CLERK, US. DISTRICT “SOURT
BY DEPUTY

PLUTON TECHNOLOGIES PRIVATE LIMITED;

a Pakistan Non-Government Private Limited Company

KZK COMPANY, LLC;

a Maryland Domestic Limited Liability Company

&

MOHAMMAD ARSHAD KHAN,

Individually and in his roles as Chief Executive Officer of both KZK Company, LLC &
Pluton Technologies Private Limited

Defendants

*** JURY TRIAL DEMANDED***

CIVIL ACTION COMPLAINT
FOR ALLEGED VIOLATIONS OF:

THE TELEPHONE CONSUMER PROTECTION ACT OF 1991
THE LOUISIANA CALLER ID ANTI-SPOOFING ACT OF 2009
&

MARYLAND COMMERCIAL LAW ARTICLE 14-3201 et seq.
1.

Case 1:21-cv-00006-CCB Document1 Filed 01/04/21 Page 2 of 40

PRELIMINARY STATEMENT:
The Plaintiff pro se Clinton Strange (“PLAINTIFF”) brings this private enforcement

action in good faith against PLUTON TECHNOLOGIES PRIVATE LIMITED
(“PLUTON”) a Pakistan Non-Government Private Limited Company; KZK COMPANY,
LLC (“KZK”) a Maryland Domestic Limited Liability Company, and MOHAMMAD
ARSHAD KHAN (“KHAN”) Individually and in his roles as Chief Executive Officer of
both KZK Company, LLC & Pluton Technologies Private Limited (‘DEFENDANTS”)
for alleged violations of the Telephone Consumer Protection Act of 1991 (“TCPA”) and
other various State Laws for allegedly placing [circa 68] autodialed telemarketing calls to
the Plaintiff's cellphone number 318-423-5057 which is registered on both the Federal
and Louisiana Do-Not-Call List Registries that utilized local “neighborhood spoofed”
Caller ID numbers in an apparent attempt to solicit household AT&T / DirecTV Satellite
Television Services.

The Plaintiff seeks a maximum award of [the greater of] actual and or statutory damages,
injunctive relief enjoining Defendants from future violations, pre & or post judgment
interest, together along with all costs and fees associated with bringing and litigating the

action to judgment.

JURISDICTION & VENUE:

Jurisdiction primarily arises in this Court under a Federal Question [as the TCPA is a
Federal Statute] pursuant to 28 U.S. Code § 1331.

Supplemental Jurisdiction would be properly applied because the Plaintiff’s State Law
Claims arise out of the same alleged misconduct that is under Federal Question

Jurisdiction pursuant to 28 U.S. Code § 1367.

Page 2 of 40
Case 1:21-cv-00006-CCB Document1 Filed 01/04/21 Page 3 of 40

5. Venue lies proper in this U.S. District Court because the Defendants will be found here,
or alternatively will [in the case of Pluton] be subject to this Court’s personal Jurisdiction

via the common ownership via Defendants Khan & KZK pursuant to 28 U.S. Code

§ 1391.
THE PARTIES:
6. Plaintiff CLINTON STRANGE, is an adult individual residing at the address of:
CLINTON STRANGE
7021 WINBURN DRIVE
GREENWOOD, LA 71033

7. Defendant PLUTON TECHNOLOGIES PRIVATE LIMITED is a Pakistan Non-
Government Private Limited Company. According to the Securities and Exchange

Commission of Pakistan this entity maintains a principal place of business at:

PLUTON TECHNOLOGIES PRIVATE LIMITED

SUIT #210, 28° FLOOR, EDEN TOWERS, MAIN BOULAVARD, GULBERG II Gulberg
Town Punjab, Pakistan

8. Defendant KZK COMPANY, LLC is a Maryland Domestic Limited Liability
Company. According to the Maryland Department of Assessments & Taxation this entity

is principally headquartered and maintains a registered agent listed as:

MOHAMMAD ARSHAD KHAN
1519 HOPEWELL AVE
ESSEX MD 21221
9. Defendant MOHAMMAD ARSHAD KHAN is named individually and in his roles as

Chief Executive Officer of both KZK Company, LLC & Pluton Technologies Private
Limited. Plaintiff is informed and believes that this Defendant is domiciled at the address

of:

Page 3 of 40
Case 1:21-cv-00006-CCB Document1 Filed 01/04/21 Page 4 of 40

MOHAMMAD ARSHAD KHAN
1519 HOPEWELL AVE
ESSEX MD 21221
THE FACTUAL ALLEGATIONS:
The Defendants’ Alleged Organizational Structure
10. Defendant Pluton’s Two known principals are: CEO, MOHAMMAD ARSHAD KHAN,

and Director, MUHAMMAD RIZWAN KHAN.
11. Pluton was registered with the Securities and Exchange Commission of Pakistan on July

24, 2019 as indicated by their online registration documents [See Below].

      

Easy Ceram Daa « DR 50 apelin

r : Wea Nah.oe dion 208, Sis eens
t of B) hinpe fears sep gee gk rear penp terre |

ne a Ae EK

 

 

 

Pee eras
i rig

 

https://www.secp.gov.pk/company-name-search/company-details/?companyCUIN=0136983
page last visited 12/13/2020 at 7:51pm CST
12. Plaintiff alleges that how the organization is structured is that MOHAMMAD ARSHAD

KHAN oversees all the U.S. based operations, and relies on MUHAMMAD RIZWAN

KHAN to handle ail the (financial) operations based in the Middle East while holding and

Page 4 of 40
Case 1:21-cv-00006-CCB Document1 Filed 01/04/21 Page 5 of 40

leveraging his position as chief compliance officer for Al Dahab Exchange. Based in the
United Arab Emirates (UAE), Al Dahab Exchange provides remittance, foreign exchange
and payment services to customers in UAE. Plaintiff believes that Al Dahab Exchange

essentially is like our version of Western Union [See below]:

 

 

[ ke cd SBS A ehhh tintin of LN Sede nan RE Cra EE nee LAT egicunc cabinet | EY MOP Rechge ata
+ o

© A tpntiaktatabeachangesecprediilipayment senices

    

Eel bt etiae! retell
AL DAHAE EXCHANGE

HOWE ABOUT UG+ , PRODUCT ESERVICES§ POLICHS PROMOTIONS ENE CONTACT US

  
  

 

 

 

 

 

 

SUPPORT
Cub on eu fad tea rumor

Scalia |

ding* feat i Lda Inchalod Bank

 

 

https://aldahabexchange.ae/product/payment-services
page last visited 12/13/2020 at 8:43pm CST
13. KZK Company, LLC has one principal which is CEO, MOHAMMAD ARSHAD

KHAN, and KZK through various agreements with Cable, Internet and Home Security

companies is an independent retailer of, among other U.S. Brands, AT&T/DirecTV.
14, Plaintiff is informed and believes that KZK’s U.S. based operations are controlled by

Defendant Khan and direct oversight of the call center operations (Pluton) is handled

primarily by KZK’s Operations Manager FARHAN JAVED.

Page 5 of 40
15.

16.

17.

 

Case 1:21-cv-00006-CCB Document1 Filed 01/04/21 Page 6 of 40

The Documented Incidents

On or before September 18, 2019 the Plaintiff began to be bombarded with autodialed
calls that displayed the same area code and prefix (first 6 digits) as the Plaintiff's
cellphone number. According to the U.S. Federal Trade Commission (“FTC”) this type of
Caller ID manipulation technique is called “local neighborhood spoofing”. Plaintiff
received approximately 68 of these (types of) calls that virtually ended about 3 months
later on December 19, 2019.

On September 18, 2019 at 2:31pm CST Defendants placed a call to the Plaintiff's
cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-
5233 as depicted in the below image labeled Figure A which Plaintiff represents is a true
and accurate representation of his cellphone screen in regard to the call.

On September 26, 2019 at 1:51pm CST Defendants placed a call to the Plaintiffs
cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-
5096 as depicted in the below image labeled Figure B which Plaintiff represents is a true

and accurate representation of his cellphone screen in regard to the call.

  
    

 

Cn Om ic era er bol
Pee EL

CSTE ate ALE

  

Ce» as] eae ino

e AEH e eer) & (318} 423 7278

oh eras

 

reed

Create contact : Create contact Create contact .
_ Update contact Update contact Update contact ;

(318) 423-5233 & Bea, , (318) 423-5096 w te ’ (318) 423-7218 X Ex
&\ Sep 18, 2019 (Wed) 2:31 PM . & © Sep 27, 2019 (Fri 1:08 PM
eons \* Sep 26, 2019 (Thu) 1:51 PM ooee0
Figure A Figure B Figure C

Page 6 of 40
Case 1:21-cv-00006-CCB Document1 Filed 01/04/21 Page 7 of 40

18. On September 27, 2019 at 1:08pm CST Defendants placed a call to the Plaintiff's
cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-
7218 as depicted in the above image labeled Figure C which Plaintiff represents is a true
and accurate representation of his cellphone screen in regard to the call.

19. On October 7, 2019 at 12:33pm CST Defendants placed a call to the Plaintiff's cellphone
number 318-423-5057 from a number appearing on his Caller ID as 318-423-7960 as
depicted in the below image labeled Figure D which Plaintiff represents is a true and
accurate representation of his cellphone screen in regard to the call.

20. On October 9, 2019 at 11:53am CST Defendants placed a call to the Plaintiff's cellphone
number 318-423-5057 from a number appearing on his Caller ID as 318-423-1798 as
depicted in the below image labeled Figure E which Plaintiff represents is a true and

accurate representation of his cellphone screen in regard to the call.

MCR accra 318) : STs os Wael) A Peers
© rere . © ane ame) 7 so Oa
. ad iy

   

Create contact ° ‘ Create contact | { Create contact |

     

: Update contact ! : Update contact | i Update contact |
(318) 423-7960 eT ‘4 318-423-1798 w | i ore) 423-2995 \ | 2
. Lo. a bee ee — - we ee ee et
\ © Oct 7, 2019 (Mon) 12:33 PM ; 4 Oct 10, 2019 (Thu) 4:35 PM
9000-72 jw Oct 9, 2019 (Wed) 11:53 AM ooaoes
Figure D Figure E Figure F

21. On October 10, 2019 at 4:35pm CST Defendants placed a call to the Plaintiff's cellphone

number 318-423-5057 from a number appearing on his Caller ID as 318-423-2995 as

Page 7 of 40
Case 1:21-cv-00006-CCB Document1 Filed 01/04/21 Page 8 of 40

depicted in the above image labeled Figure F which Plaintiff represents is a true and
accurate representation of his celiphone screen in regard to the call.

22. On October 10, 2019 at 5:56pm CST Defendants placed a call to the Plaintiff's cellphone
number 318-423-5057 from a number appearing on his Caller ID as 318-423-6145 as
depicted in the below image labeled Figure G which Plaintiff represents is a true and
accurate representation of his cellphone screen in regard to the call.

23. On October 17, 2019 at 2:16pm CST Defendants placed a call to the Plaintiff’s cellphone
number 318-423-5057 from a number appearing on his Caller [D as 318-423-1647 as
depicted in the below image labeled Figure H which Plaintiff represents is a true and

accurate representation of his cellphone screen in regard to the call.

Cal - Cian Creare

(318) 423-6145 ‘ ra Greece es : e eevee Ly
HAE BCE OES] . ease eel ee . Pareto ieee!

 

     

Create contact Create contact i Create contact
Update contact . Update contact | ‘ Update contact :
(319) 423-6145 q& Tl (318) 423-1647 QQ oT " (318) 423-8045 & _.
. . 5 .. 4
\4 Oct 10, 2019 (Thu} 5:56 PM . & © Oct 21, 2019 (Mon) 1:31 PM
oone6 ww Oct 17,2019 (Thu) 2:16 PM 0000-03
Figure G Figure H Figure I

24, On October 21, 2019 at 1:31pm CST Defendants placed a call to the Plaintiff's cellphone
number 318-423-5057 from a number appearing on his Caller ID as 318-423-8045 as
depicted in the above image labeled Figure I which Plaintiff represents is a true and

accurate representation of his cellphone screen in regard to the call.

Page 8 of 40
Case 1:21-cv-00006-CCB Document1 Filed 01/04/21 Page 9 of 40

 
   
  

(318) 423-7534 p € (318) 423-1844

& KSEE VR a ss
Cor ere 7 eye es

eS) Ee ey

      

    

Create contact - Create contact : Create contact .
Update contact _ Update contact © ‘ Update contact —
(318) 423-5115 . (318) 423-7534 ® 17 (318) 423-1844 Qo
. &* Oct 23,2019 (Wed) 11:47 A... & @ Oct 25, 2019 (Fri) 5:45 PM
tj Oct 21,2019 (Mon) 4:58 PM coon coon:
Figure J Figure K Figure L
g

25. On October 21, 2019 at 4:58pm CST Defendants placed a call to the Plaintiff's cellphone
number 318-423-5057 from a number appearing on his Caller ID as 318-423-5115 as
depicted in the above image labeled Figure J which Plaintiff represents is a true and
accurate representation of his cellphone screen in regard to the call.

26. On October 23, 2019 at 11:47am CST Defendants placed a call to the Plaintiff's
cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-
7534 as depicted in the above image labeled Figure K which Plaintiff represents is a true
and accurate representation of his cellphone screen in regard to the call.

27. On October 25, 2019 at 5:45pm CST Defendants placed a call to the Plaintiff's cellphone
number 318-423-5057 from a number appearing on his Caller ID as 318-423-1844 as
depicted in the above image labeled Figure L which Plaintiff represents is a true and

accurate representation of his cellphone screen in regard to the call.

Page 9 of 40
Case 1:21-cv-00006-CCB Document1 Filed 01/04/21 Page 10 of 40

 
 

  

ek > PO Mote eee Pact

GE e cers
EMO Rear

‘ Create contact I Create contact ‘
: Update contact , ; Update contact -

 
 

Pee SEL A PRE e Sra)
irs Eerie tH) 7 PST es

    

Create contact

   

Update contact ,
(318) 423-1180 Qi (318) 423-1627 \ = 118) 423-9802 . |
{€ Oct 28, 2019 (Mon) 11:52 A... & Oct 28, 2019 (Mon) 2:43 PM \ Oct 28, 2019 (Mon) 5:40 PM
00:00:70 00:00:03 00:00:05
Figure M Figure N Figure O

28. On October 28, 2019 at 11:52am CST Defendants placed a call to the Plaintiff's
cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-
1180 as depicted in the above image labeled Figure M which Plaintiff represents is a true
and accurate representation of his cellphone screen in regard to the call.

29. On October 28, 2019 at 2:43pm CST Defendants placed a call to the Plaintiff's cellphone
number 318-423-5057 from a number appearing on his Caller ID as 318-423-1627 as
depicted in the above image labeled Figure N which Plaintiff represents is a true and
accurate representation of his cellphone screen in regard to the call.

30. On October 28, 2019 at 5:40pm CST Defendants placed a cali to the Plaintiff's cellphone
number 318-423-5057 from a number appearing on his Caller ID as 318-423-9802 as
depicted in the above image labeled Figure O which Plaintiff represents is a true and

accurate representation of his cellphone screen in regard to the call.

Page 10 of 40
Case 1:21-cv-00006-CCB Document1 Filed 01/04/21 Page 11 of 40

   
    

 

(eae y A Sait) H e CRP eerar hy

Pam En
ree 8} PP eats a (218) 429-2485

Pear neil

    

   

Create contact . Create contact fi Create contact ‘
Update contact ° ! Update contact - bare I Update contact
(348) 423-5109 ,. °° 77 (318) 423-2185 \. (318) 423-6091 1 t_.
& Oct 30, 2019 (Wed) 10:08 A... # Oct 31,2019 (Thu) 3:14 PM a 44s
Oct 30, 2019 (Wed) Se Oct 31,2019 (Thu) &y Nov 4, 2019 (Fri) 11:08 AM
Figure P Figure Q Figure R

31. On October 30, 2019 at 10:08am CST Defendants placed a call to the Plaintiff's
cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-
5109 as depicted in the above image labeled Figure P which Plaintiff represents is a true
and accurate representation of his cellphone screen in regard to the call.

32. On October 31, 2019 at 3:14pm CST Defendants placed a call to the Plaintiff's cellphone
number 318-423-5057 from a number appearing on his Caller ID as 318-423-2185 as
depicted in the above image labeled Figure Q which Plaintiff represents is a true and
accurate representation of his cellphone screen in regard to the call.

33. On November 1, 2019 at 11:08am CST Defendants placed a call to the Plaintiff's
cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-
6091 as depicted in the above image labeled Figure O which Plaintiff represents is a true

and accurate representation of his cellphone screen in regard to the call.

Page 11 of 40
Case 1:21-cv-00006-CCB Document1 Filed 01/04/21 Page 12 of 40

e (318) 423-8429 ,
(4181 423 9429 a

   

   
     

e aE EVER RES
Rar ETE

   

Pee)
EME E PAE Sil)

    

 

Create contact ; Create contact [ Create contact,
nae " Update contact : Update contact : | Update contact |
_ (318) 423-7337 2. (318) 423-6350 \ ot " (318) 423-8429 & ..
& Nov 1, 2019 (Fri) 12:12 PM + Nov 1, 2019 (Fri) 2:55 PM & + Nov 4, 2079 (Mon) 13:37 AM
00:00:48 00:00:10 00330:03
Figure § Figure T Figure U

34. On November 1, 2019 at 12:12pm CST Defendants placed a call to the Plaintiff's

cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-

7337 as depicted in the above image labeled Figure S which Plaintiff represents is a true

and accurate representation of his cellphone screen in regard to the call.

35. On November 1, 2019 at 2:55pm CST Defendants placed a call to the Plaintiff's

cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-

6350 as depicted in the above image labeled Figure T which Plaintiff represents is a true

and accurate representation of his cellphone screen in regard to the call.

36. On November 4, 2019 at 11:37am CST Defendants placed a call to the Plaintiff's

cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-

8429 as depicted in the above image labeled Figure U which Plaintiff represents is a true

and accurate representation of his cellphone screen in regard to the call.

Page 12 of 40
Case 1:21-cv-00006-CCB Document1 Filed 01/04/21 Page 13 of 40

(318) 423-2577 ri
a

 
   

    

  
 

CCR | © 7 > 1 60%, 7.18 PM

_ (318) 423-1855
- ee eer Ee)

  

(318) 423-9349
eer Ere)

     
  

 
 

     

Create contact — Create contact Create contact
Update contact . Update contact | Update contact
(318) 423-1855 So (318) 423-9349 ,® © (318) 423-2517 & of
&« Nov 4, 2019 (Mon) 12:10 PM & Nov 5, 2019 (Tue) 3:10 PM .
ag:bo-10 oo00-11 {ww Nov 6, 2019 (Wed) 9:41 AM
Figure V Figure W Figure X

37. On November 4, 2019 at 12:10pm CST Defendants placed a call to the Plaintiff's
cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-
1855 as depicted in the above image labeled Figure V which Plaintiff represents is a true
and accurate representation of his cellphone screen in regard to the call.

38. On November 5, 2019 at 3:10pm CST Defendants placed a call to the Plaintiff's
cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-
9349 as depicted in the above image labeled Figure W which Plaintiff represents is a true
and accurate representation of his cellphone screen in regard to the call.

39. On November 6, 2019 at 9:41am CST Defendants placed a call to the Plaintiff's
cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-
2517 as depicted in the above image labeled Figure X which Plaintiff represents is a true

and accurate representation of his cellphone screen in regard to the call.

Page 13 cf 40
Case 1:21-cv-00006-CCB Document1 Filed 01/04/21 Page 14 of 40

(318) 423-1297 P aE CKe TPs p SESE VRMTIKYs
os CR) eee . ¢ (318) 423-8126 . © ChE er rite 4

   

' Create contact

       

Create contact - Create contact
Undate contact EY | Update contact _Update contact |
io foo . , 1 1 * 7 .
(318) 423-1297 Q 6. (318) 423-8126 Q&ot. (318) 423-7032 Qo
\« Nov 7, 2019 (Thu) 11:48 AM . &« Nov 7, 2019 (Thu) 4:37 PM
00:00:12 \ Nov 7, 2019 (Thu) 12:04 PM 00,00-71
Figure Y Figure Z Figure AA

40. On November 7, 2019 at 11:48am CST Defendants placed a call to the Plaintiff's
cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-
1297 as depicted in the above image labeled Figure Y which Plaintiff represents is a true
and accurate representation of his cellphone screen in regard to the call.

41, On November 7, 2019 at 12:04pm CST Defendants placed a call to the Plaintiff's
cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-
8126 as depicted in the above image labeled Figure Z which Plaintiff represents is a true
and accurate representation of his cellphone screen in regard to the call.

42. On November 7, 2019 at 4:37pm CST Defendants placed a call to the Plaintiff's
cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-
7032 as depicted in the above image labeled Figure AA which Plaintiff represents is a

true and accurate representation of his cellphone screen in regard to the call.

Page 14 of 40
Case 1:21-cv-00006-CCB Document1 Filed 01/04/21 Page 15 of 40

 

 

 

S@oe00 a ey gee

 

 

 

 

 

Se ah 2 a, Chung) aber attic) goa vo, SPAN ae oe 2]
” bE SH dant, "y abr sghar _ 4 7
f “ Create contact sy, Create contact o™", ” Create contact
| : { : . : . toto rm en
M ; Update contact . ; o Update contact MN a Update contact °
(318) 423-9214 G ~ (318) 423-6330 w® oo (348) 423-6052 & T-.
& ¢ Nov 8, 2019 (Fri) 8:14 AM \& + Nov 8, 2019 (Fri) 10:34 AM &€ Nov 8, 2079 (Fri) 2:14 PM
09:00:23 00:00:11 00:00:29
Figure BB Figure CC Figure DD

43. On November 8, 2019 at 8:14am CST Defendants placed a call to the Plaintiffs
cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-
9214 as depicted in the above image labeled Figure BB which Plaintiff represents is a
true and accurate representation of his cellphone screen in regard to the call.

44, On November 8, 2019 at 10:34am CST Defendants placed a call to the Plaintiff's
cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-
6330 as depicted in the above image labeled Figure CC which Plaintiff represents is a
true and accurate representation of his cellphone screen in regard to the call.

45. On November 8, 2019 at 2:14pm CST Defendants placed a call to the Plaintiffs
cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-
6052 as depicted in the above image labeled Figure DD which Plaintiff represents is a

true and accurate representation of his cellphone screen in regard to the call.

Page 15 of 40
Case 1:21-cv-00006-CCB Document1 Filed 01/04/21 Page 16 of 40

     
  

ei Paes
eee ed

RPE
races e td

(318) 423-2702
am eR ate

     

Create contact Create contact i : Create contaet :

     

Update contact : Update contact ' Update contact
(318) 423-7917 &® oF (318) 423-2702 eGo | (318) 429-8948 & | Oe
- . i Leek we i
& Nov 8, 2019 (Fri) 3:20 PM \ Nov 11,2019 (Mon) 3:59 PM & Nov 12,2019 (Tue) 10:37 AM
00:00:03 00:00:09 00:00:20
Figure EE Figure FF Figure GG

46. On November 8, 2019 at 3:20pm CST Defendants placed a call to the Plaintiff's
cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-
7917 as depicted in the above image labeled Figure EE which Plaintiff represents is a true
and accurate representation of his cellphone screen in regard to the call.

47, On November 11, 2019 at 3:59pm CST Defendants placed a call to the Plaintiff's
cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-
2702 as depicted in the above image labeled Figure FF which Plaintiff represents is a true
and accurate representation of his cellphone screen in regard to the call.

48. On November 12, 2019 at 10:31am CST Defendants placed a call to the Plaintiffs
cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-
8948 as depicted in the above image labeled Figure GG which Plaintiff represents is a

true and accurate representation of his cellphone screen in regard to the call.

Page 16 of 40
 

PREP accra : ICE eos) :
© EERE cTy : © (31a) 479-4600 d

Case 1:21-cv-00006-CCB Document1 Filed 01/04/21 Page 17 of 40

 
  
  

Create contact LP Create contact

. tena
Update contact — Nhe

Create contact

_ Update contact . Update contact

(318) 423-9392 . oo: - (318) 423-8680 . | ry ' (818) 423-4309 Qir

& Nov 12, 2019 (Tue} 12:04 PM \* Nov 12,2019 (Tue) 3:04 PM \& Nov 12, 2019 (Tue) 3:44 PM
oo.0d:10 90:00:11 00:00:00

Figure HH Figure IT Figure JJ

49.

50,

51.

On November 12, 2019 at 12:04pm CST Defendants placed a cail to the Plaintiffs
cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-
9392 as depicted in the above image labeled Figure HH which Plaintiff represents is a
true and accurate representation of his cellphone screen in regard to the call.

On November 12, 2019 at 3:04pm CST Defendants placed a call to the Plaintiffs
cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-
8680 as depicted in the above image labeled Figure I I which Plaintiff represents is a true
and accurate representation of his cellphone screen in regard to the call.

On November 12, 2019 at 3:44pm CST Defendants placed a call to the Plaintiff's
cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-
4309 as depicted in the above image labeled Figure JJ which Plaintiff represents is a true

and accurate representation of his cellphone screen in regard to the call.

Page 17 of 40
Case 1:21-cv-00006-CCB Document1 Filed 01/04/21 Page 18 of 40

ERT Seca
(el eat

 

   

_ Create contact
ee : Update contact °
(378) 423-5190 &® fF:

& @ Nov 13, 2019 (Wed) 11:34...
00:00:03

Figure KK

 

Create contact ;

Update contact ,

oo wee ee

* (918) 423-3863 &

\% © Nov 13, 2019 (Wed) 4:37 PM
00:00:10

 

ry

Figure LL

 

RESELL , (CE VKar rs) F

aan coca
| Update contact

 

. i
(318) 423-1582

QO

& « Nov 14,2019 (Thu) 10:41 A...
00:00:11

Figure MM

52. On November 13, 2019 at 11:34am CST Defendants placed a call to the Plaintiff's

cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-

5190 as depicted in the above image labeled Figure KK which Plaintiff represents is a

true and accurate representation of his cellphone screen in regard to the call.

53. On November 13, 2019 at 4:37pm CST Defendants placed a call to the Plaintiff's

cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-

3863 as depicted in the above image labeled Figure LL which Plaintiff represents is a true

and accurate representation of his cellphone screen in regard to the call.

54. On November 14, 2019 at 10:41am CST Defendants placed a call to the Plaintiff's

cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-

1582 as depicted in the above image labeled Figure MM which Plaintiff represents is a

true and accurate representation of his cellphone screen in regard to the call.

Page 18 of 40
   
 

Case 1:21-cv-00006-CCB Document1 Filed 01/04/21 Page 19 of 40

(318) 423-7000 Fi RRR RAS Lvs P (318) 423-9141
a RecN vaceeZ it . a Cee 7 a gr eran Tp!

    

(a Create contact , Create contact
ve a Update contact ‘ Update contact Update contact |
(318) 423-7000 . 3 (318) 423-4567 \ rn | S18) 423-9161 & £2
co _.! i
& Nov 14, 2019 (Thu) 70:50 A... & Nov 14, 2019 (Thu) 12:19 P.. \& Nov 14, 2019 (Thu) 1:35 PM
00:00:11 00:00:11 00:00:51
Figure NN Figure OO Figure PP

55.

56.

57.

On November 14, 2019 at 10:50am CST Defendants placed a call to the Plaintiff's
cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-
7000 as depicted in the above image labeled Figure NN which Plaintiff represents is a
true and accurate representation of his cellphone screen in regard to the call.

On November 14, 2019 at 12:19pm CST Defendants placed a call to the Plaintiff's
cellphone number 318-423-5057 from a number appearing on his Caller [ID as 318-423-
4567 as depicted in the above image labeled Figure OO which Plaintiff represents is a
true and accurate representation of his cellphone screen in regard to the call.

On November 14, 2019 at 1:35pm CST Defendants placed a call to the Plaintiff's
cellphone number 318-423-5057 from a number appearing on his Caller JD as 318-423-
9161 as depicted in the above image labeled Figure PP which Plaintiff represents is a true

and accurate representation of his cellphone screen in regard to the call.

Page 19 of 40
Case 1:21-cv-00006-CCB Document1 Filed 01/04/21 Page 20 of 40

 

 

 

 

 

 

ee
i

\
4

 

Create contact

 

Create contact ( “ : Create contact

Update contact | | Update contact -

, Update contact |

(318) 423-5520 q& _ - (318) 423-6540 BOT: (318) 423-6203 . oo

ie

58.

59.

60.

Nov 14, 2019 (Thu) 2:42 PM &c Nov 16,2019 (Sat) 11:21 AM \&¢ Nov 18, 2019 (Mon) 9:37 AM
00:00:08 00:00:10 00:00:10

Figure QQ Figure RR Figure SS
On November 14, 2019 at 2:42pm CST Defendants placed a call to the Plaintiffs

cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-
5520 as depicted in the above image labeled Figure QQ which Plaintiff represents is a
true and accurate representation of his cellphone screen in regard to the call.

On November 16, 2019 at 11:21am CST Defendants placed a call to the Plaintiff's
cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-
6540 as depicted in the above image labeled Figure RR which Plaintiff represents is a
true and accurate representation of his cellphone screen in regard to the call.

On November 18, 2019 at 9:37am CST Defendants placed a call to the Plaintiffs
cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-
6203 as depicted in the above image labeled Figure SS which Plaintiff represents is a true

and accurate representation of his cellphone screen in regard to the call.

Page 20 of 40

 
Case 1:21-cv-00006-CCB Document1 Filed 01/04/21 Page 21 of 40

 

 

 

 

 

 

 

ue

 

 

 

Create contact Create contact é ms ' Create contact :

( : Seales

Update contact Nf Update contact !

 

Update contact

(318) 423-8250 : (318) 423-1572 Sb i (318) 423-8459 &® CF:

& ¢»

61

62.

63.

Nov 19, 2019 (Tue} 2:02 PM & ¢ Nov 19, 2079 (Tue) 32:50 PM \ # Nov 20, 2019 (Wed) 2:43 PM
00:00:42 06:00:10 00:00:12

Figure TT Figure UU Figure VV

. On November 19, 2019 at 2:02pm CST Defendants placed a call to the Plaintiff's

cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-
8250 as depicted in the above image labeled Figure TT which Plaintiff represents is a true
and accurate representation of his cellphone screen in regard to the call.

On November 19, 2019 at 3:50pm CST Defendants placed a call to the Plaintiffs
cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-
1572 as depicted in the above image labeled Figure UU which Plaintiff represents is a
true and accurate representation of his cellphone screen in regard to the call.

On November 20, 2019 at 2:48pm CST Defendants placed a call to the Plaintiffs
cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-
8459 as depicted in the above image labeled Figure VV which Plaintiff represents is a

true and accurate representation of his cellphone screen in regard to the call.

Page 21 of 40
Case 1:21-cv-00006-CCB Document1 Filed 01/04/21 Page 22 of 40

 

gz. (318) 423-5049
: sol erent)

 
   

Pam

  
 

 
 

23-6942
sind

  

oh ED OP i 74% 410 PM

      

eat eco eeS)
are rea

 

a Create contact Create contact - Cteate contact |

by Ges oe oa 7 ud

gee’ Update contact Cd Update contact _ Update contact :

oo a ; ye ee

(318) 423-5649 Soc: (318) 423-6942 wei: | (318) 423-7319 , 7
' | :

© Nov 20,2019 (Wed) 2:51 PM
00:00:05

Figure WW

& Nov 21,2019 (Thu) 10:25 A...
90:06:11

Figure XX

& Nov 21, 2019 (Thu) 4:24 PM
00:00:08

Figure YY

64. On November 20, 2019 at 2:51pm CST Defendants placed a call to the Plaintiff's
cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-
5649 as depicted in the above image labeled Figure WW which Plaintiff represents is a
true and accurate representation of his cellphone screen in regard to the call.

65. On November 21, 2019 at 10:25am CST Defendants placed a call to the Plaintiffs
cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-
6942 as depicted in the above image labeled Figure XX which Plaintiff represents is a
true and accurate representation of his cellphone screen in regard to the call.

66. On November 21, 2019 at 4:24pm CST Defendants placed a call to the Plaintiifs
cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-
7319 as depicted in the above image labeled Figure YY which Plaintiff represents is a

true and accurate representation of his cellphone screen in regard to the call.

Page 22 of 40
Case 1:21-cv-00006-CCB Document1 Filed 01/04/21 Page 23 of 40

     
 

 
       
 

PRE e

anne va (CRY R ak

is ra (318) 423-5099
CREE Pxcia

eee

   

Create contact

 

Create contact Create contact nee
Update contact , Update contact os Ee ' Update contact ‘
. . i . 8 .
(318) 423-5994 . (318) 423-3613 mB (318) 423-5099 Qo
Sv Nov 22, 2019 (Fri) 11:15 AM & mw Nov 22, 2019 (Fri) 3:10 PM Se Nov 28,2019 (Sat) 12:42 PM
Figure ZZ Figure AAA Figure BBB

67. On November 22, 2019 at 11:15am CST Defendants placed a call to the Plaintiffs
cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-
5994 as depicted in the above image labeled Figure ZZ which Plaintiff represents is a true
and accurate representation of his cellphone screen in regard to the call.

68. On November 22, 2019 at 3:10pm CST Defendants placed a call to the Plaintiff's
cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-
3613 as depicted in the above image labeled Figure AAA which Plaintiff represents is a
true and accurate representation of his cellphone screen in regard to the call.

69, On November 23, 2019 at 12:42pm CST Defendants placed a cali to the Plaintiff's
cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-
5099 as depicted in the above image labeled Figure BBB which Plaintiff represents is a

true and accurate representation of his cellphone screen in regard to the call.

Page 23 of 40
Case 1:21-cv-00006-CCB Document1 Filed 01/04/21 Page 24 of 40

= PU adm B46 52 PM

eae PEED
- Eee eS

ECVE Mars)

CAE} y aot)
(18) 429-7125 pale

Ren Le

   

    

Create contact _ Create contact . Create contact
Update contact : Update contact ; Update contact
(318) 423-7931 &® 2: (318) 423-7125 q.. ' (318) 423-8654 .
&@ Nov 23, 2019 (Sat) 3:49 PM & € Nov 25, 2019 (Mon) 3:37 PM .
000008 000058 % © Dec 5, 2019 (Thu) 12:24 PM
Figure CCC Figure DDD Figure EEE

70. On November 23, 2019 at 3:49pm CST Defendants placed a call to the Plaintiff's
cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-
7931 as depicted in the above image labeled Figure CCC which Plaintiff represents is a
true and accurate representation of his cellphone screen in regard to the call.

71. On November 25, 2019 at 3:37pm CST Defendants placed a call to the Plaintiffs
cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-
7125 as depicted in the above image labeled Figure DDD which Plaintiff represents is a
true and accurate representation of his cellphone screen in regard to the call.

72. On December 5, 2019 at 12:24pm CST Defendants placed a call to the Plaintiff's
cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-
8654 as depicted in the above image labeled Figure EEE which Plaintiff represents is a

true and accurate representation of his cellphone screen in regard to the call.

Page 24 of 40
Case 1:21-cv-00006-CCB Document1 Filed 01/04/21 Page 25 of 40

(318) 423-4145 FH EVE ELLA : (318) 423 9332
© Gee eery bs a UE rt 7 <- a Eres cc ed
’ \

   

     

Create contact Create contact Create contact _
Update contact _ Update contact , Update contact
(318) 423-4145 &® (318) 423-8946 \, 2 (318) 423-9332 . 4
&™ Dec 5, 2019 (Thu) 5:26 PM & © Dec 6, 2019 (Fri) 1:43 PM &w Dec 16,2019 (Tue} 4:08 PM
Figure FFF Figure GGG Figure HHH

73. On December 5, 2019 at 5:26pm CST Defendants placed a call to the Plaintiff's
cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-
4145 as depicted in the above image labeled Figure FFF which Plaintiff represents is a
true and accurate representation of his cellphone screen in regard to the call.

74. On December 6, 2019 at 1:43pm CST Defendants placed a cali to the Plaintiff's
cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-
8946 as depicted in the above image labeled Figure GGG which Plaintiff represents is a
true and accurate representation of his cellphone screen in regard to the call.

75. On December 10, 2019 at 4:08pm CST Defendants placed a call to the Plaintiffs
cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-
9332 as depicted in the above image labeled Figure HHH which Plaintiff represents is a

true and accurate representation of his cellphone screen in regard to the call.

Page 25 of 40
Case 1:21-cv-00006-CCB Document1 Filed 01/04/21 Page 26 of 40

Mee Aver 5 (378) 423-9346
© reigasas

  

(318) 473-9520
© PRE SE LZ)

    
    

Create contact Create contact | Create contact
Update contact . Update contact Update contact :
- (318) 423-9520 Qo : (318) 423-3831 . (318) 423-9346 &. > &
& Dec 11,2019 (Wed) 8:59 AM &@ Dec 11, 2019 (Wed) 17:30... & Dec 11,2019 (Wed) 1:26 PM
00:00:12 00:00:10 00:00:21
Figure II Figure JJJ Figure KKK

76. On December 11, 2019 at 8:59am CST Defendants placed a cal! to the Plaintiff's
cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-
9520 as depicted in the above image labeled Figure I 1 I which Plaintiff represents is a
true and accurate representation of his cellphone screen in regard to the cail.

77. On December 11, 2019 at 11:30am CST Defendants placed a call to the Plaintiff's
cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-
3831 as depicted in the above image labeled Figure JJJ which Plaintiff represents is a true
and accurate representation of his cellphone screen in regard to the call.

78. On December 11, 2019 at 1:26pm CST Defendants placed a call to the Plaintiff's
cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-
9346 as depicted in the above image labeled Figure KKK which Plaintiff represents is a

true and accurate representation of his cellphone screen in regard to the call.

Page 26 of 40
Case 1:21-cv-00006-CCB Document1 Filed 01/04/21 Page 27 of 40

  

ac heat Se i

eR VeSEEE
ae Ore Lek)

     

(eat ero

OLE rest ER

   

Eee ce el
is if Br scer S|

   
  

     

     
  

Create contact . _ Create contact ; ; Create contact '

Update contact Update contact | , Update contact °

(318) 423-9983 qe 7 “(31 8) 423-4491 , : (318) 423-8811 ® 4

Sw Dec 14, 2019 (Sat) 4:08 PM & Dec 16, 2019 (Mon) 12:36... & © Dec 17, 2019 (Tue) 12:03 PM
Figure LLL Figure MMM Figure NNN

79. On December 14, 2019 at 4:08pm CST Defendants placed a call to the Plaintiff's
cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-
9983 as depicted in the above image labeled Figure LLL which Plaintiff represents is a
true and accurate representation of his cellphone screen in regard to the call.

80. On December 16, 2019 at 12:36pm CST Defendants placed a call to the Plaintiff's
cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-
449] as depicted in the above image labeled Figure MMM which Plaintiff represents is a
true and accurate representation of his cellphone screen in regard to the call.

81. On December 17, 2019 at 12:03pm CST Defendants placed a call to the Plaintiff's
cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-
8811 as depicted in the above image labeled Figure NNN which Plaintiff represents is a

true and accurate representation of his cellphone screen in regard to the call.

Page 27 of 40
Case 1:21-cv-00006-CCB Document1 Filed 01/04/21 Page 28 of 40

 

 

 

 

 

    

Create contact * Create contact Create contact
Update contact ° Update contact Update contact
(318) 423-3165 Bm OF. (318) 423-1019 &% °°. (318) 423-7184 Wei.
. &<- Deco 19, 2019 (Thu) 9:43 AM << Dec 19, 2019 (Thu) 9:51 AM
& © Dec 18, 2019 (Wed) 2:05 PM ootata 00:05:46
Figure OOO Figure PPP Figure QQQ

82.

83.

84.

On December 18, 2019 at 2:05pm CST Defendants placed a call to the Plaintiff's
cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-
3165 as depicted in the above image labeled Figure OOO which Plaintiff represents is a
true and accurate representation of his cellphone screen in regard to the call.

On December 19, 2019 at 9:43am CST Defendants placed a call to the Plaintiff's
cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-
1019 as depicted in the above image labeled Figure PPP (Call # 68) which Plaintiff
represents is a true and accurate representation of his cellphone screen.

On December 19, 2019 at 9:51am CST Defendants placed a call to the Plaintiff's
cellphone number 318-423-5057 from a number appearing on his Caller ID as 318-423-
7184 as depicted in the above image labeled Figure QQQ ( Call # 69) which Plaintiff
represents is a true and accurate representation of his cellphone screen in regard to the
call. The purpose of this 69" call was to get Plaintiffs consent to approve his order [See
Exhibit A] because AT&T / DirecTV’s entry Order System was blocking the order

request due to Plaintiff's cellphone number was on “the Do-Not-Call-List’ (meaning the

Page 28 of 40
85.

86.

Case 1:21-cv-00006-CCB Document1 Filed 01/04/21 Page 29 of 40

AT&T / DirecTV Internal DNC). Plaintiff recorded and subsequently transcribed the
conversations in this and the foregoing paragraph [See Exhibits A & B].

The Plaintiff's Alleged Harm & Damages
The Plaintiff's harm that resulted from the Defendants 75 unsolicited autodialed
telemarketing calls (Detailed in Figures A-PPP) was that they:

A- Were an in invasion of the Plaintiffs Privacy, Seclusion and Solitude

B- Often came in while Plaintiff was eating and or preparing meals

C- Caused His phone to illuminate, vibrate, and ring which depleted the Plaintiff's
cellphone battery which Plaintiff had to recharge at his own expense

D- Caused Plaintiff to waste his time dealing with the calls

E- Often made /caused Plaintiff to run from one end of his home to the other to go to
where his phone was which made Plaintiff exert Physical and Mental energy

F- Interrupted Plaintiff precious time with family members on occasions

G- Were an absolute nuisance

H- Would often interrupt/disconnect Plaintiff's home television viewmg through his
cellphone’s Google Chromecast Device

I- Would often interrupt / interfere with Plaintiff's web-browser sessions on his
Celiphone’s Google Chrome webbrowser

J- Deprived Plaintiff (via the local neighborhood spoofing) of the ability to bring an

action for damages for TCPA violations sooner

The Plaintiff’s Allegations of ATDS Usage
An Automatic Telephone Dialing System (‘ATDS”) is defined as “equipment that has the

capacity to (a) store or produce telephone numbers to be called, using a random or
sequential number generator; and (b} to dial such numbers.” The key term in this
definition is “capacity.” The U.S. Federal Communications Commission (“FCC”) has

held that this definition covers any equipment or software which has the capacity to

Page 29 of 40
87.

88.

89.

90.

Case 1:21-cv-00006-CCB Document1 Filed 01/04/21 Page 30 of 40

generate numbers and dial them without human intervention, regardless of whether the
numbers called are randomly or sequentially generated or come from calling lists.
Defendant Khan’s Linked in page (https://www.linkedin.com/in/muhammad-khan-

b885b2182/detail/recent-activity/) details an exchange between Khan and [VRTools.com

 

discussing the arrangement to obtain Interactive Voice Recognition (“IVR”) software for
(15 call center “seats”/employees) shortly before Plaintiff began receiving calls from
Defendants.

Defendants’ 68 (or more) unsolicited autodialed telemarketing calls (Detailed in Figures
A-PPP as above) that were directed at the Plaintiff's cellphone number 318-423-5057
{meaning placed and or initiated] were pre-programmed into a sophisticated
hardware/software system that would be programmed in advance to dial the Plaintiff's
cellphone number at specific times “without human contact intervention” as can be
recognized and discerned in patterns by examining the specific dates/ times of the calls.
Defendants’ calls [that were actually connected to a live human agent] were made by a
Vici Dial Software tool. Plaintiff knows that a Vici Dialer was being utilized because the
IVR software would rarely, but sometimes, recognize that Plaintiff was on the other end
of the “line” and would go “boop” (cause a droplet tone to sound) and after a few seconds
the Plaintiff would hear the loud background noises of a busy overseas call-center and on
occasion an agent would be alerted via a computer screen that a consumer was on-the-
line and begin an exchange to solicit AT&T/DirecTV budling packages.

Other Courts have found that Vici Dialer Systems are an ATDS. See Johnson v. Comodo
Group, Case No. 16-4469, DKT # 221 (D. N.J. Jan. 31, 2020) (finding VICIdialer is an

ATDS as all predictive dialers are ATDS under Marks, which court follows.)

Page 30 of 40
Case 1:21-cv-00006-CCB Document1 Filed 01/04/21 Page 31 of 40

91. The below image labeled Figure RRR (Posted 12/15/2019 on Defendant Pluton’s
Facebook account) shows that Pluton’s calls are made utilizing Dell Laptops with an Intel

Chip.

 

 

 

 

Figure RRR

 

https://www.facebook.com/plutontechnologies/
Posted 12/15/2019

https://scontent.fmem 1-1 .fna.focdn.net/v/t1.0-
0/p180x540/79535718 171680494231014 906972989835182080 njpg? nce cat=l00&ccb=2&
nc_sid=8bfeb9&_ nc ohc=TMpS0h 2hHOAX9B6RRG& ne oc=AQkfvHggVED TkeKjMD-
pvmC63FFRkO9B7ki0NUOLFY O5P010458 YeZlHs6Xhpj YaW Ux4tZDX YluGlouVUl4r7ulwé&
nc_ht=scontent.fmem1 -1.fna&tp=6&oh=3d02 1 ficbef2d7desfc96b8dcbee6e61 &oe=6002BB36

 

 

Page 31 of 40
Case 1:21-cv-00006-CCB Document1 Filed 01/04/21 Page 32 of 40

 

 

 

 

 

mentee gpeater AP

paren ceed carrie a raed Frey Whe thd berthed 6 I

KatQergpehat |
on tm | Creetcheat tor

foreuis te ber, L
Lo

rh

Ter lh tees ree bp

Rernarts

+ Degrees 0 mere eee cee fee 2 ot ge

as

+ re met ere AAD Ab Qemerrate o marapeme mpm iy Spe ened ths memory tp Parege ope dome,
oe sat eminent erat oS ANE we fares Ma end ee pnts Fe change the harem, :
foe ein Seite Ns ptt mill deli elem yp 2 wl,

«
—_

Exainghe

\
Cag tro start dime © te tatereny nate. 2nd natin 4 art ot at ane Enel anette, bar bawedies i
0 ate aa et fra 7 eh Enter it A Se el lB oll at : I
ete, f coptirt |
Fe me ee ary

to epctgiees ~~)
ober earner marnben rian wae or ge wet and ee han =e

Lage Way eet lid Reels pment i de teal tnd hie: ee wah

feet thiere 2 erties a ritadeeiin ering «ered o de mo

we COE

 

nS emt meme poston tha amma te rel om fe? aa
‘
|

 

 

ee
G+. C- itsn _0 - Ss ee ae

https://support.microsoft.com/en-us/office/rand-function-4cbfa695-8869-4788-8d90-
02 1ea9fSbe73

page last visited 12/17/2020 at 7:43pm CST

92. As detailed in the above Web Capture (screenshot) the Defendants’ outbound dialer
technology (connected to Dell Laptops with an Intel Chip) are Windows based and come
pre-loaded with software that has the present capacity to generate numbers at random
using a random number generator. In fact, the Plaintiff can show that that capacity was
actually being utilized both by the outbound dialer software (Vici Dialer) and the
connected Caller ID manipulating (spoofing software) which was programmed to display
6 set numbers “318-423” followed by randomly generated numbers between 0000 — 9999
to form a complete 10-digit telephone number utilizing “RAND” (as of Excel 2010,

Excel uses the Mersenne Twister algorithm (MT19937) to generate random numbers.)

Page 32 of 40
93.

94.

95.

96.

Case 1:21-cv-00006-CCB Document1 Filed 01/04/21 Page 33 of 40

The Plaintiff's Usage of His Cellphone Residentially

Plaintiff utilizes his cellphone residentially (in-home) in a number of ways since he is a
home-bound service-connected Veteran receiving benefits at above the 100% rate
including:

A- A home telemedicine tool for connecting the Plaintiff with his VA Physicians and
Mental Health providers though “Vets App” & “MyHealtheVet”

A cooking timer to help Plaintiff with preparing meals and recipes

In home web browsing of published content online

In home television viewing of streamed content off preferred platforms such as
youtube.com via a connected Google Chromecast device

E- A (primary) home telephone number

B
Cc
D

Plaintiff's Attempts to Mitigate Harm & Damages
On January 3, 2018 the Plaintiff registered his cellphone number 318-423-5057 on the

FTC’s Do-Not-Call Registry.

On August 2, 2018 the Plaintiff registered his cellphone number 318-423-5057 on the
Louisiana Do-Not-Call Program Registry.

On October 24, 2019 at 10:33am CST the Plaintiff noticed a Claim on AT&T/DirecTV
via U.S. Certified Mail through AT&T’S Office for Dispute Resolution which
subsequently assigned Plaintiff a Claims Manager (Mr. Gary Volkman) who tried to help
identify Defendants (but was unable to — because Defendants were utilizing Spoofed
Caller ID Technology). Mr. Volkmann did add Plaintiff to the internal AT& T/DirecTV
Do-Not-Call / Do-Not-Solicit List and indicated that he transmitted out a request to all
independent retailers of AT&T/ DirecTV a Do-Not-Call request, but expressed
skepticism as to the validity of the Plaintiff's claims about whether or not these calls were

being placed by AT&T / DirecTV retailers.

Page 33 of 40
97.

98.

99.

Case 1:21-cv-00006-CCB Document1 Filed 01/04/21 Page 34 of 40

Plaintiff provided Mr. Volkman with weekly and or bi-weekly updates to provide as
much detail as possible to help identify the Defendants tn order to put a stop to the
harassment, but AT&T / DirecTV simply could not identify who was behind the calls.
Plaintiff voiced a Do-Not-Call request to Defendants’ call center agents on calls where
the ATDS /IVR Technology would connect him on several occasions including calls
depicted in corresponding images as labeled above Figures F, DD, GG, PP, and DDD.
Defendant Khan was the orchestrator of the illegal marketing campaign and is personally
and individually liable to the Plaintiff for violations of the parts herein; and Applying
this common-law rule te TCPA claims is consistent with the FCC's interpretation of
"sender" because, as long as the officer is sufficiently involved in the illegal fax
transmissions, liability lies with him or her as a "person" who is the source of the
wrongful conduct. See Palm Beach Golf Center-Boca, 781 F.3d at 1257 ("By construing
the sender as the party ‘on whose behalf facsimiles are transmitted,’ the FCC has placed
liability at the source of the offending behavior that Congress intended to curtail.”
(citation omitted)). Moreover, other statutes that use the term "any person" also have been
interpreted to apply to corporate officers. See, e.g., Maryland v. Universal Elections, 787
F .Supp.2d 408, 416 (D. Md. 2011) (noting several statutes that impose liability on "any
person," including corporate officers in their personal capacity). Thus, corporate officers
who personally engage in or authorize actions that violate the TCPA may be held liable
for those violations. ((Quoting Select Auto Sales Inc. v. David Randall Assocs., Inc., 885

F.3d 154, 163 (3d Cir. 2018)).

100. At all times relevant hereto all the Defendants were acting in concert with the

other Defendants herein and were part of an organized scheme that harmed the Plaintiff.

Page 34 of 40
Case 1:21-cv-00006-CCB Document1 Filed 01/04/21 Page 35 of 40

Each and every one of the named Defendants is jointly and severally liable to the Plaintiff

for damages as detailed below.

THE COUNTS & CAUSES OF ACTION:
COUNT I:
(Plaintiff v. All Defendants)
Willful & Knowing Violations of Subsection “c” of the
Telephone Consumer Protection Act’s Do Not Call Restrictions

47 U.S. Code §227(c)

101. Plaintiff incorporates all the foregoing paragraphs as though the same were set
forth at length herein.
102. Plaintiff is a residential phone subscriber whose telephone number is registered on

the FTC’s Don-Not-Call registry.

103. Defendant placed more than one phone call to the DNC registered number within
a one-year period.

104, Plaintiffs cellphone number was registered on the DNC registry more than 31-
days prior to the calls.

105. The FTC’s DNC registry seeks to protect residential subscribers who choose not
to receive telemarketing calls. Plaintiff uses his cellphone as a residential line, and is not
a commercial entity, All the calls were made to solicit (telemarket) Plaintiff.

106. Defendants are liable to the Plaintiff for between $500 for each violation the
Court or trier of fact deems negligently committed and $1,500 for each violation the
Court or trier of fact deems was Willfully & knowingly carried out.

107. Plaintiff alleges that 68 of the Defendants’ 69 calls willfully and knowingly

violated this subsection of the TCPA’s Do Not Call provisions and seeks damages up to

Page 35 of 40
Case 1:21-cv-00006-CCB Document1 Filed 01/04/21 Page 36 of 40

$1,500.00 for each of the 68 violative calls totaling $102,000.00 (One Hundred Two

Thousand U.S. Dollars).

COUNT H:
(Plaintiff v. All Defendants)
Willful & Knowing Violations of Willful & Knowing Violations of Subsection “b” of the
Telephone Consumer Protection Act’s Restrictions on Autodialed Calls to a Cellphone
47 U.S. Code §227(b)

108, Plaintiff incorporates all the foregoing paragraphs as though the same were set
forth at length herein.

109. Plaintiff has no established business relationship with any of the herein named
Defendants.

110, None of the Defendants calls were made for an emergency purpose and do not fall
under any FFC exemption for calls protected under the TCPA.

11. All of the Defendant’s calls (numbered 1-68 corresponding to Figures A-PPP)
were made utilizing an ATDS) without the consent of the called party.

112. Plaintiff was the called party in regard to each and every one of the Defendants’
calls,

113. Defendants are liable to the Plaintiff for between $500 for each violation the
Court or trier of fact deems negligently committed and $1,500 for each violation the
Court or trier of fact deems was Willfully & knowingly carried out.

114, Plaintiff alleges that 68 of the Defendants’ 69 calls willfully and knowingly
violated this subsection of the TCPA’s prohibition of unsolicited autodialed calls to a
cellphone provisions and seeks damages up to $1,500.00 for each of the 68 violative calls

totaling $102,000.00 (One Hundred Two Thousand U.S. Dollars).

Page 36 of 40
Case 1:21-cv-00006-CCB Document1 Filed 01/04/21 Page 37 of 40

CAUSE OF ACTION III:
(Plaintiff v. All Defendants)
Willful & Knowing Violations of Louisiana Caller ID Anti- Spoofing Act of 2009
Louisiana Revised Statute 51: §1741.1 ef seq.

115, Plaintiff incorporates all the foregoing paragraphs as though the same were set
forth at length herein,
116. Defendants knowingly directed their violative conduct into the forum State of

Louisiana by attempting to reach a consumer with a 318-area-code number.

117. Defendant purposely, willfully, and knowingly utilized Caller ID manipulation
software that concealed where the calls were originating from and enjoyed the anonymity
that [that] misconduct provided — until they got caught by Plaintiff's purchase of an
AT&T / DirecTV bundling package which AT&T’s counsel stated to Plaintiff In an email
dated July 13, 2020 at 4:52pm CST was “KZK Company, LLC” after first identifying
them erroneously as “KZK Communications” on or prior to June 29, 2020.

118. Louisiana Statutes and the U.S. Department of Veteran Affairs recognize that
Plaintiff is a Statutorily defined Disabled person.

119, Louisiana Revised Statute 51: §1741.1 states in the preamble “The legislature of
the state of Louisiana finds that the citizens of this state are potential targets of a
telephone scam known as "caller ID spoofing" or "caller ID fraud," which allows a caller
to hide his or her true identity by modifying caller ID information with the intent to
mislead, defraud, deceive, cause harm, or wrongfully obtain anything of value. It is,
therefore, the intent of this Chapter to protect Louisiana citizens from such scams which
have led to financial joss, the loss of personal information, harassment, and potentially

threatening telephone calls.

Page 37 of 40
Case 1:21-cv-00006-CCB Document1 Filed 01/04/21 Page 38 of 40

120. Louisiana Revised Statute 51: §1741.5(B) states “Any person or entity who is
adversely affected by a violation of this Chapter may bring an action against a person
who knowingly inserts false information into a caller identification system with the intent
to cause harm to, wrongfully obtain anything of value from, mislead, defraud, or deceive
the recipient of a telephone call. A person who brings an action under this Chapter may
seek to enjoin further violations of R.S. 51:1741.4 and seek to recover as provided for in
this Section.

121. 120. Louisiana Revised Statute 51: §1741.5(C) suggests [that it was the intent
of the Louisiana Legislature] that a penalty of up to $10,000.00 per violation would be an
appropriate damages amount in spoofing cases by stating “The attorney general, or a
district attorney in a parish where a violation occurs, may bring an action against a
violator for injunctive relief and to recover a civil penalty of up to ten thousand dollars
per violation.”

122. Plaintiff is a person who was harmed and suffered injury and loss as a result of
Defendants’ Caller ID manipulation. In a recent FCC decision, the commission stated “
...the misdirection Affordable created by using misleading or inaccurate caller ID
numbers (some of which it had no valid right to use at all) allowed Affordable to also
hide from potential civil actions brought by aggrieved individuals. The Commission has
previously found that the avoidance of culpability, whether involving government
enforcement actions or private lawsuits, is a benefit that qualifies as a thing of value —
one with an ascertainable dollar value...” See dn the Matter of Affordable Enterprises of

Arizona, LLC No. 35 FCC Red 12142 DE *15 (Oct. 28, 2020) (adopted Oct. 28, 2020).

Page 38 of 40
Case 1:21-cv-00006-CCB Document1 Filed 01/04/21 Page 39 of 40

123. Plaintiff seeks damages under this Cause of Action not to exceed $10,000.00 (Ten
Thousand U.S. Dollars) for each and every one of the Defendants’ alleged 68 calis up to
$680,000.00 (Six Hundred Eighty Thousand U.S. Dollars) at the discretion of the Court
or alternatively the trier of fact pursuant to La. Civ. Code Article 2324.1 which states “In
the assessment of damages in cases of offenses, quasi offenses, and quasi contracts, much -

discretion must be left to the judge or jury.”

CAUSE OF ACTION IV:
(Plaintiff v. All Defendants)
Willful & Knowing Violations of 2013. Maryland Code
COMMERCIAL LAW §14-3202.

124. Plaintiff incorporates all the foregoing paragraphs as though the same were set
forth at length herein.
125, Maryland Law provides that a violation of the Federal TCPA is a separate

violation of Maryland Code (Law).

126. Defendant violated 3 subsections of the TCPA (b, c, and ¢) in each of their 68
violative calls to the Plaintiffs cellphone.

127. 2013 Maryland Code COMMERCIAL LAW §14-3202(i) provides for the
recovery of damages for each violation of the TCPA in the amount of $500. Since each
call violated 3 subsections of the TCPA then Defendants are liable to Plaintiff for $1,500
for each of the 68 violative calls totaling $102,000.00 (One Hundred Two Thousand U.S.

Dollars).

Page 39 of 40
Case 1:21-cv-00006-CCB Document1 Filed 01/04/21 Page 40 of 40

~~~Jury Trial Demanded on all Issues So Triable~~

PRAYER FOR RELIEF:

Wherefore, Plaintiff seeks judgment in Plaintiff's favor and damages against the Defendant up
to $986,000.00 (Nine Hundred Eighty Six Thousand U.S. Dollars) based on the following
requested relief:

Actual Damages;

Statutory Damages;

Treble Damages;

Stacked Damages;

Enhanced Civil Penalties;
Punitive Damages;

Enjoinder from Future Violations;
Pre & or Post Judgment Interest;

And such other and further relief the Court and or trier of fact deems necessary, just, and or
proper.

 

Respectfully Submitted,

x at GF /2-1B -2O20
Clinton Strange #~ Dated

Pro Se

7021 Winburn Drive
Greenwood, LA 71033
(318) 423-5057

StrangeC982@email.com

Page 40 of 40
